DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the species vanadium and teriparatide in the reply filed on July 20, 2020 is acknowledged.  The requirement for the election of a metal species was withdrawn and the requirement for the peptide species was maintained and made final in the previous Office action.
The elected peptide species of teriparatide was searched no prior art was found. The search of the elected species yielded art on the peptides glucagon-like peptide 1 (GLP-1), glucagon-like peptide 2 (GLP-2), analogues of GLP-1, analogues of GLP-2, agonists of the GLP-1 receptor, and agonists of the GLP-2 receptor. Therefore, the search was not extended further in accordance with MPEP § 803.02.

Claim Rejections - 35 USC § 101 - withdrawn
The rejection of claims 1-3, 6-11, 13 and 14 under 35 U.S.C. 101 is withdrawn in view of the amendment filed January 26, 2021. Claim 1 is amended to require the absorption enhancer of claim 15, a dependent claim not included in the rejection.

Claim Rejections - 35 USC § 102 - withdrawn
The rejection of claims 1, 6-11, 13, 14 and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Fine et al. (US 2006/0252686 A1) is withdrawn in view of the amendment filed January 26, 2021. Claim 1 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fine et al. (US 2006/0252686 A1) in view of Föger (WO 2016/055550 A1).
Fine et al. teach a pharmaceutical composition for treating diabetes and glucose metabolism disorders comprising synergistic effective amounts of an antidiabetic peptide agent other than insulin, a bioavailable source of chromium, and a bioavailable source of vanadium, wherein said antidiabetic peptide agent is selected from the group consisting of glucagon-like peptide 1 (GLP-1), glucagon-like peptide 2 (GLP-2), analogues of GLP-1, analogues of GLP-2, agonists of the GLP-1 receptor, and agonists of the GLP-2 receptor (claim 97; paragraphs [0023], [0098]).
Fine et al. teach that the pharmaceutical composition can further comprise manganese. A combination of manganese, a bioavailable source of chromium and a bioavailable source of vanadium is reduced to practice in Example 3 (paragraphs [0239]-[0240]).
Fine et al. teach that the pharmaceutical composition can further comprise vitamin E (-tocopherol, paragraphs [0148]-[0156]), vitamin C (ascorbic acid, paragraph [0168]), -lipoic acid (paragraphs [0157]-[0159]), and vitamin A (paragraph [0165]-[0168]), each of which are reducing agents. 
Fine et al. teach that the combination of vanadium, chromium and other elements reduced to practice in Example 3 can be combined with disclosed antidiabetic agents (paragraph [0239]). The teaching in paragraph [0239] clearly directs the combination of the antidiabetic agents in the claims, glucagon-like peptide 1 (GLP-1), glucagon-like peptide 2 (GLP-2), analogues of GLP-1, analogues of GLP-2, agonists of the GLP-1 receptor, and agonists of the GLP-2 receptor (claim 97), with the vanadium, chromium and other elements reduced to practice in Example 3.
Fine et al. teach that the composition may further comprise an absorption enhancer, such as quaternary ammonium compounds (paragraph [0210]). 
Fine et al. do not reduce to practice a composition with an absorption enhancer. However, it would have been obvious to add an absorption enhancer to the combination of vanadium, chromium and other elements reduced to practice in Example 3 and to the antidiabetic agents disclosed in paragraph [0239] and in the claims in further view of Föger.
Föger teaches pharmaceutical compositions for the oral delivery of peptides, including the GLP analogue exenatide (Example 15). Föger teaches that the compositions comprise a copper salt/complex and/or zinc salt/complex and a reducing agent, and further comprise absorption enhancers (paragraph [0057]). Föger teaches that the pharmaceutical composition comprises an absorption enhancer in an amount of about 10 mg to about 1000 mg per dosage unit, more preferably about 50 mg to about 500 mg per dosage unit (paragraph [0073]).
It would have been obvious to the add the absorption enhancer to the composition comprising a GLP peptide, chromium and vanadium as taught and claimed by Fine et al. as in the related composition taught by Föger. One of ordinary skill in the art would have been motivated to do so based on the teaching of Föger administration of an absorption enhancer improves or facilitates the mucosal 
Fine et al. and Föger are silent with respect to the effect of the reducing agent on protection to the peptide from proteolytic degradation upon ingestion. Because the composition taught by Fine et al. meets all of the physical and chemical limitations of the claim, this functional property limitation flows from following the suggestion of the prior art. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The resulting composition satisfies all of the limitations of claim 1.
With respect to claims 2 and 3, Fine et al. teach that the composition comprises vanadyl sulfate in the range of about 20 mg up to about 100 mg, per dose (claim 107). Alternatively, Fine et al. teach that the vanadyl sulfate may be included at 0.5 mg, per dose (paragraph [0121]).
MPEP § 2144.05 states: “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” 
In the instant case, the claimed range of about 0.01 mg to about 15 mg per unit dose overlaps with the prior art disclosure of 0.5 mg and about 20 mg to about 100 mg. Therefore, claims 2 and 3 are obvious over Fine et al.
	With respect to claims 4 and 5, Fine et al. teach that the bioavailable source of chromium is chromium picolinate and in an amount from about 0.03 mg up to about 1 mg, per dose (claim 101). Fine et al. also teach that the bioavailable source of chromium is chromium polynicotinate and in an amount from about 0.03 mg up to about 5 mg, per dose.
claims 4 and 5 are obvious over Fine et al.
With respect to claim 6, Example 3 discloses 11 mg manganese in the unit dose form, which falls into the claimed range of about 0.1 mg to about 10 mg.
With respect to claim 7, Example 3 states that the manganese is manganese sulfate.
With respect to claim 8, the molecular weight of GLP-1 is less than 60 kDa, as evidenced by 
With respect to claim 9, Fine et al. teach glucagon-like peptide 1 (GLP-1), glucagon-like peptide 2 (GLP-2), analogues of GLP-1, analogues of GLP-2, agonists of the GLP-1 receptor, and agonists of the GLP-2 receptor (claim 97).
With respect to claims 10 and 11, Fine et al. teach that the antidiabetic agent and the supplement composition comprising the vanadium and chromium are administered in a physically separated form, which is also a separate compartment (Example 2).
With respect to claim 12, Fine et al. teach oral, solid dosage forms but do not teach capsule-incapsule or tablet-in-capsule. Föger teaches pharmaceutical compositions for the oral delivery of peptides, including the GLP analogue exenatide (Example 15). Föger teaches that the compositions comprise a copper salt/complex and/or zinc salt/complex and a reducing agent (paragraph [0057]). Föger teaches that it is particularly preferred that the pharmaceutical dosage form is a capsule inside a capsule (also referred to as a double capsule). In the case of a double capsule, it is preferred that the bigger outer capsule (the content of which will be released first) contains the copper salt/complex and/or the zinc salt/complex as well as the pharmaceutically acceptable reducing agent, and that the smaller inner capsule (the content of which will be released later) contains the peptide or protein drug (paragraph [0072]). It would have been obvious to use this form to deliver the pharmaceutical claim 12.
With respect to claim 13, Fine et al. teach that the composition comprises the reducing agents vitamin E (-tocopherol, paragraphs [0148]-[0156]), vitamin C (ascorbic acid, paragraph [0168]), -lipoic acid (paragraphs [0157]-[0159]), and vitamin A (paragraph [0165]-[0168. The combination of these agents with a bioavailable source of chromium and a bioavailable source of vanadium is reduced to practice in Example 3 (paragraphs [0239]-[0240]).
With respect to claim 14, the amount of ascorbic acid in the composition of Example 3, 60 mg, falls within the claimed range of about 1 mg to about 1000 mg per unit dose.
The amount of absorption enhancer taught by Föger, about 10 mg to about 1000 mg, is the same as the claimed range, satisfying all of the limitations of claim 15.
With respect to claim 16, Fine et al. teach a solid dosage form (paragraph [0210]).
Response to Arguments
Applicant's arguments filed January 26, 2021, have been fully considered but they are not persuasive.
Applicant traverses the rejection on the grounds that Fine et al. is completely unrelated to the present invention. Applicant argues that Fine et al. mentions GLP but that there is no example with a peptide or a mention of protection of the peptide from proteolytic degradation as required by the claims. In response, it is noted that Fine et al. does not merely mention a peptide but rather claims compositions comprising the peptide GLP-1 (see claim 97 and claims 110). The claims are a specific direction and indication that the reference discloses a peptide. 
In response to applicant's argument that the reference does not teach protection from proteolytic degradation, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the instant case, it would have been obvious to the add the absorption enhancer to the composition comprising a GLP peptide, chromium and vanadium as taught and claimed by Fine et al. as in the related composition taught by Föger for the reasons presented above. The art suggests that the resulting composition is anti-diabetic. The effect on proteolytic degradation would flow naturally from following the prior art’s suggestion to make a composition with the same chemical agents as the instant claims.
Applicant argues that Fine et al. teaches away from the present invention because it discloses the use of the supplement for direct therapeutic effect in diabetes, rather than to prevent proteolytic degradation of the peptide. MPEP § 2145(X)(D)(1) states: Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) In the instant case, nothing in Fine et al. criticizes, discredits, or otherwise discourages the use of GLP in the composition. The fact that the supplement has direct therapeutic effect in diabetes is a reason to use it, not exclude it from use in an anti-diabetic composition. 
Applicant asserts that there is not teaching or suggestion that would motivate the skilled person to modify Fine et al. with Föger. This argument is not persuasive because Föger teaches administration of an absorption enhancer improves or facilitates the mucosal absorption of a peptide or protein drug in the gastrointestinal tract and is advantageous particularly if the peptide or protein drug is a large molecule, e.g., a peptide or protein drug having a molecular weight of about 1 kDa or more (paragraph [0057]). 
For these reasons, the rejection is maintained.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654